Citation Nr: 0115754	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  96-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture to the right ankle.

2.  Entitlement to service connection for adult adjustment 
disorder with depressed mood.  

3.  Evaluation of anterior cruciate ligament reconstruction 
of the right knee, currently rated as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
residuals of distal radius fracture of the right wrist 
(major).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which a service connection for 
residuals of a fracture to the right ankle and adult 
adjustment disorder with depressed mood was denied.  Service 
connection was granted for anterior cruciate ligament 
reconstruction of the right knee, which was assigned a 10 
percent evaluation and residuals of distal radius fracture of 
the right wrist (major), which was assigned a noncompensable 
evaluation.  

The Board remanded these issues in March 1998.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  

The issue of entitlement to service connection for adult 
adjustment disorder with depressed mood will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran 
incurred a fracture to the right ankle.  

2.  The veteran has not been shown by competent medical 
evidence to have residuals of a fracture to the right ankle.  

3.  The veteran's anterior cruciate ligament reconstruction 
of the right knee is manifested by complaints of pain and 
weakness and objective evidence of some limitation of 
flexion.  

4.  The veteran's residuals of distal radius fracture of the 
right wrist (major) are manifested by complaints of pain, 
numbness and weakness, but no objective evidence of 
limitation of motion.  


CONCLUSIONS OF LAW

1.  A fracture to the right ankle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for anterior cruciate ligament reconstruction of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2000).

3.  The criteria for a higher evaluation for residuals of 
distal radius fracture of the right wrist (major) are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board remanded this matter in March 1998 to 
attempt to obtain all service, VA and private medical records 
related to the veteran's claims.  The RO complied with the 
Board's remand.  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the bases of the denial of the claim.  The RO 
requested all relevant treatment records identified by the 
veteran.  The RO also requested and obtained the service 
medical records.  

The veteran was provided VA examinations in 1995 and 1999, 
after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).  

Upon consideration of all the evidence of record, the Board 
finds that the veteran does not have any residuals of a 
fracture to the right ankle.  The service medical records do 
not show that the veteran was seen for a right ankle injury 
or for complaints concerning his right ankle.  At the October 
1995 VA examination the veteran' s musculoskeletal system was 
without disease or injury and his gait was normal.  A right 
ankle disability was not indicated in the diagnoses.  
Pursuant to a March 1998 Board remand the VA examined the 
veteran in April 1999.  Arthralgia of the right ankle with no 
loss of function due to pain was diagnosed.  However, the 
radiology report revealed that there was no acute fracture or 
dislocation.  Soft tissues were unremarkable and no 
significant degenerative joint disease changes were noted.  

Accordingly, the Board finds that there is no competent 
medical evidence of any residuals of a fracture to the right 
ankle.  Service connection for residuals of a fracture to the 
right ankle is denied.  

Increased Evaluations  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Right Knee  

The veteran's anterior cruciate ligament reconstruction of 
the right knee was rated under Diagnostic Code 5257 for 
impairment of the knee, where slight impairment of the knee, 
including recurrent subluxation or lateral instability 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.2, 4.6 (2000).  

The evidence fails to indicate that the veteran suffers from 
symptoms equivalent to moderate or severe right knee 
impairment as required for a higher disability evaluation 
under Diagnostic Code 5257.  At the October 1995 VA 
examination the veteran reported right knee pain and weakness 
if he walked or stood a lot.  Upon examination his gait was 
normal.  The veteran's right knee flexion was 110 degrees and 
extension was 0 degrees.  The diagnosis was post-traumatic 
and postoperative dysfunction of the right knee.  At the 
April 1999 VA examination the veteran claimed to have pain, 
weakness, stiffness, swelling, heat, redness, instability, 
locking or giving away, fatigability and lack of endurance.  
He reported periods of flare-up precipitated by sports 
activities and alleviated by rest.  The veteran stated that 
he used a knee brace at times but did not use a cane or 
crutches.  On examination his gait was excellent.  There was 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Flexion of the right knee was 128 
degrees and extension was 0 degrees, with good stability.  
The radiology report revealed a prior anterior cruciate 
ligament repair, narrowing of the medial tibiofemoral joint 
bilaterally without acute fracture or dislocation.  The 
diagnosis was degenerative disease of the right knee with no 
loss of function due to pain.  There is no evidence of 
moderate disability, which would warrant a higher rating 
under Diagnostic Code 5257.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
April 1999 VA examiner indicated that no manifestations of 
lack of normal endurance or painful movement in the joints 
was seen.  Abnormal movements, weakness, fatigue, 
incoordination, swelling or deformity were also not seen.  
The evidence of record shows that the primary symptoms of the 
veteran's anterior cruciate ligament reconstruction of the 
right knee are complaints of pain and some limitation of 
flexion.  For these symptoms, the veteran is currently in 
receipt of a 10 percent evaluation.  The medical evidence 
does not show swelling, deformity, or atrophy.  Thus, the 
Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the right knee.  Fenderson, 12 
Vet. App. at 126.  Accordingly, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
anterior cruciate ligament reconstruction of the right knee 
under the regulations.  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  For example, 
Diagnostic Codes 5256 and 5262 require ankylosis, or 
impairment of the tibia or fibula, respectively, none of 
which have been demonstrated in this case.  The schedule 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2000).  The veteran's right knee flexion was 
between 110 and 128 degrees and extension was 0 degrees.  
Therefore, he is not entitled to a higher evaluation for 
limitation of motion under diagnostic codes 5260 (limitation 
of flexion) and 5261 (limitation of extension).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2000).  

Right Wrist (Major)  

The veteran's residuals of distal radius fracture of the 
right wrist (major) were rated under Diagnostic Code 5215 for 
limitation of motion of the wrist.  A maximum 10 percent 
disability rating is provided for limitation of wrist motion 
resembling dorsiflexion of less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  The average normal ranges of 
motion of the wrist are dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees.  38 C.F.R.§  4.71, Plate I (2000).  

The evidence fails to indicate that the veteran residuals of 
distal radius fracture of the right wrist (major) meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
5215.  At the October 1995 VA examination the veteran 
complained of right wrist pain and weakness.  The range of 
motion of the right wrist was normal.  The radiology report 
revealed a small ossification center at the end of the ulnar 
stylus.  Otherwise the hand and wrist were normal.  The 
diagnosis was residuals of fracture of the right wrist.  At 
the April 1999 VA examination the veteran complained of pain 
and numbness in the right wrist.  Upon examination 
dorsiflexion of the right wrist was 69 degrees and palmar 
flexion was 80 degrees.  Radial deviation was 20 degrees and 
ulnar deviation was 43 degrees.  The radiology report 
disclosed that there was no acute fracture or dislocation.  A 
small bone was noted near the ulnar styloid process, which 
could be a non-united secondary ossification center.  No 
other significant abnormality was noted.  The diagnosis was 
degenerative disease of the right wrist with no loss of 
function due to pain.  Thus, based on the evidence of record, 
the Board finds that a compensable evaluation is not 
warranted.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a 
compensable evaluation for the right wrist.  Fenderson, 12 
Vet. App. at 126.  Accordingly, the Board finds that a 
compensable evaluation is not warranted for residuals of 
distal radius fracture of the right wrist (major) under the 
regulations.  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  Diagnostic Codes 5214 
and 5216 through 5219 require ankylosis, which has not been 
demonstrated in this case.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
medical evidence does not show swelling, deformity, or 
atrophy.  The diagnosis in April 1999 was degenerative 
disease of the right wrist with no loss of function due to 
pain.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2000).


ORDER

Service connection for residuals of a fracture to the right 
ankle is denied.

An initial disability evaluation in excess of 10 percent for 
anterior cruciate ligament reconstruction of the right knee 
is denied.  

An initial compensable evaluation for residuals of distal 
radius fracture of the right wrist (major) is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Although the veteran was provided a 
VA mental disorders examination in October 1995, the examiner 
did not express an opinion as to the etiology or likely onset 
of the veteran's adult adjustment disorder with depressed 
mood.  Given the change in the regulations a remand is 
necessary for the RO to comply with the notice and duty to 
assist provisions contained in the new law.

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
mental disorders examination to ascertain 
the etiology and likely on set of his 
adult adjustment disorder with depressed 
mood.  The claims folder should be made 
available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's adult adjustment disorder 
with depressed mood.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
adult adjustment disorder with depressed 
mood was incurred in or aggravated by 
service.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


